                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

LINCOLN SQUARE CAPITAL
MANAGEMENT, LLC,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-686-FtM-38NPM

MEGHAN R RIZZO,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Status Report of Bankruptcy Case

(Doc. 39), informing the Court that the bankruptcy stay of this case is due to be lifted

because the Bankruptcy Court determined that the debt Defendant owes to Plaintiff is

exempted from discharge pursuant to a Final Default Judgment. (Doc. 39-1). Therefore,

the Court finds that the stay is due to be lifted and this case is reinstated to active status.

Because this case was commenced as a registration of a foreign judgment, there are no

deadlines that presently affect the case. If there are any pre-stay motions that the Court

needs to consider they will need to be re-filed.

       Accordingly, it is now

       ORDERED:



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
         The stay is hereby LIFTED. The Clerk shall reopen the case and correct the case

flags.

         DONE and ORDERED in Fort Myers, Florida this 29th day of August, 2019.




Copies: All Parties of Record




                                            2
